Case 4:19-cv-00146-JHM-HBB Document 1 Filed 10/28/19 Page 1 of 4 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF KENTUCKY
                                 OWENSBORO DIVISION

 JOSHUA SHANAFELT                        )
                                         )
                              Plaintiff, )
                                         )
 v.                                                         4:19-CV-146-JHM
                                         ) CIVIL ACTION NO. ___________________
                                         )
 SEAGLE PIZZA, INC.                      )
 d/b/a DOMINO’S PIZZA; and               )
 JOSEPH M. SEAGLE, individually          )
                                         )
                           Defendants. )

                                     NOTICE OF REMOVAL

                                             *** *** ***

        Pursuant to 28 U.S.C. § 1441, et seq., Defendants, Seagle Pizza, Inc. d/b/a Domino’s Pizza

and Joseph M. Seagle, individually, by counsel, hereby file this Notice to remove an action pending

against them in Henderson Circuit Court, to the United States District Court for the Western

District of Kentucky, Owensboro Division. In support of this removal, Defendants state as

follows:

                                           Background

        1.      Plaintiff, Joshua Shanafelt, individually and on behalf of similarly situated persons

(“Plaintiff”), filed this action on October 3, 2019 in Henderson Circuit Court, said action being

designated Civil Case No. 19-CI-00565 (the “State Court Action”).

        2.      A copy of the Civil Summons and Complaint were served on Defendants’ agents

for service of process on October 8, 2019. A true and accurate copy of the Civil Summons and

Complaint in the State Court Action are attached hereto as Exhibit A.

        3.      Pursuant to 28 U.S.C. § 1446(a), the pleadings attached hereto as Exhibit A

comprise all of the “process, pleadings, and orders served upon…defendants…in [this] action.”


FP 36394809.1
Case 4:19-cv-00146-JHM-HBB Document 1 Filed 10/28/19 Page 2 of 4 PageID #: 2




                                  Federal Question Jurisdiction

        4.      The Complaint alleges, in part, violations of the Fair Labor Standards Act of 1938

(“FLSA”), 29 U.S.C. § 216(b) (Exhibit A - Complaint, ¶¶ 56-71).

        5.      Pursuant to 28 U.S.C. §1331, this court has original jurisdiction over Plaintiff’s

FLSA claim because it arises under federal law. Thus, Plaintiff’s FLSA claim is removable to this

court under 28 U.S.C. §1441(a).

        6.      The remaining state law claims are removable pursuant to 28 U.S.C. § 1441(c).

                                              Venue

        7.      Venue is proper in this Court pursuant to 28 U.S.C. § 1441(a) because the United

States District Court for the Western District of Kentucky, Owensboro Division, is the federal

judicial district embracing the Circuit Court for Henderson County, Kentucky, in which the State

Court Action was originally filed.

                                          Timely Filing

        8.      This Notice of Removal is timely filed in compliance with 28 U.S.C. § 1446(b)

because it is filed within 30 days of Defendants’ receipt “through service or otherwise, of a copy

of the initial pleading setting forth the claim for relief upon which such action or proceeding is

based,” as provided by 28 U.S.C. § 1446(b). The Complaint was filed on October 3, 2019, and

Defendants were served on October 8, 2019.

                                     Procedural Requirements

        9.      Pursuant to 28 U.S.C. § 1446(d), contemporaneous with the filing of this Notice of

Removal, Defendants filed in Henderson Circuit Court a Notice of Filing of Notice of Removal

with a copy of this Notice of Removal attached thereto. Furthermore, Defendants sent counsel for

Plaintiff a copy of both this Notice of Removal and the Notice of Filing of Notice of Removal.

                                                2
FP 36394809.1
Case 4:19-cv-00146-JHM-HBB Document 1 Filed 10/28/19 Page 3 of 4 PageID #: 3




          10.   The United States District Court for the Western District of Kentucky, Owensboro

Division, is the district court of the United States for the district and division within which the

State Court Action was filed and is pending.

          11.   In filing this notice, Defendants do not waive any defenses available to them in this

action.

          12.   Pursuant to 28 U.S.C. § 1446 (b)(2)(A)-(C), all Defendants who have been joined

and served in this matter consent to removal and join in this Notice of Removal.

          13.   This Notice of Removal has been verified by Craig Siegenthaler and Paul Goatley,

counsel for Defendants herein, pursuant to 28 U.S.C. § 1446(a) and Rule 11 of the Federal Rules

of Civil Procedure.

          WHEREFORE, Defendants respectfully notify this Court that the State Court Action

pending against them in Henderson Circuit Court has been removed to this Court in accordance

with the foregoing statutory provisions

                                               Respectfully submitted,


                                               /s/ Craig Siegenthaler
                                               Craig P. Siegenthaler
                                               Paul E. Goatley
                                               FISHER & PHILLIPS LLP
                                               220 West Main Street, Suite 1700
                                               Louisville, Kentucky 40202
                                               Telephone: (502) 561-3990
                                               Facsimile: (502) 561-3991
                                               Email: csiegenthaler@fisherphillips.com
                                               Email: pgoatley@fisherphillips.com

                                               COUNSEL FOR DEFENDANTS




                                                  3
FP 36394809.1
Case 4:19-cv-00146-JHM-HBB Document 1 Filed 10/28/19 Page 4 of 4 PageID #: 4




                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 28th day of October 2019, I electronically filed the foregoing

Notice of Removal with the clerk of the court by using the CM/ECF System, which arranges for

electronic service to the below individuals. Courtesy copies were also served via electronic mail.

           David O’Brien Suetholz, Esq.
           BRANSTETTER, STRANCH & JENNINGS, PLLC
           515 Park Avenue
           Louisville, Kentucky 40208
           Telephone: (502) 636-4333
           Email: davids@bsjfirm.com

           Joe P. Leniski, Jr., Esq.
           Daniel P. Hull, Esq.
           BRANSTETTER, STRANCH & JENNINGS, PLLC
           The Freedom Center
           223 Rosa L. Parks Avenue, Suite 200
           Nashville, Tennessee 37203
           Telephone: (615) 254-8801
           Email: joeyl@bsjfirm.com
           Email: danielh@bsjfirm.com

           COUNSEL FOR PLAINTIFF

                                              /s/ Craig Siegenthaler
                                              COUNSEL FOR DEFENDANTS




                                                 4
FP 36394809.1
